In re McMahon, Helen Faye; Berry, Wallace Ray; — Plaintiff(s); applying for writ of certiorari and/or review; to the Court of Appeal, Third Circuit, No. CA95-0126; Parish of Calcasieu, Fourteenth Judicial District Court, Div. “E”, No. 93-3920.
Granted. Judgment of the court of appeal is vacated and set aside. In a case where an appellate court is unable to determine from the record whether or not the trial court was clearly wrong in its factual findings, the judgment of the trial court should be affirmed. Accordingly, the judgment of the trial court is reinstated.
LEMMON and KIMBALL, JJ., would grant and docket.